
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 379
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2011
			Mr. Hastings of
			 Florida (for himself, Ms. Jackson Lee of
			 Texas, Ms. Speier,
			 Ms. Richardson,
			 Mr. Rangel,
			 Mr. Berman,
			 Mr. Ellison,
			 Mr. Deutch,
			 Mr. Conyers,
			 Ms. McCollum,
			 Ms. Norton,
			 Mr. Thompson of Mississippi,
			 Mrs. Schmidt,
			 Mr. Rohrabacher,
			 Mr. Michaud,
			 Mrs. Myrick,
			 Mr. Ross of Florida,
			 Ms. Berkley,
			 Mr. McGovern,
			 Mr. Sires,
			 Mr. Gutierrez,
			 Ms. Bordallo, and
			 Mr. Cohen) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the terror attacks on government
		  buildings in Oslo, Norway, and a youth camp on Utøya Island, Norway, on July
		  22, 2011, and for other purposes.
	
	
		Whereas, on July 22, 2011, as many as eight people were
			 brutally killed when government buildings were bombed in Oslo, Norway;
		Whereas, also on July 22, 2011, as many as 68 people, a
			 majority of them children, were brutally killed when a youth camp was attacked
			 on Utøya Island, Norway;
		Whereas, also on July 22, 2011, as many as 96 people were
			 injured by these dual terror attacks;
		Whereas these twin attacks brought horrific violence,
			 pain, and suffering upon innocent Norweigians and their families;
		Whereas the Norwegian Government and people have condemned
			 the terrorist attacks and called the events an atrocity, a
			 nightmare, and a national tragedy;
		Whereas Norway is recognized around the world as a country
			 that is both peaceful and peace-seeking;
		Whereas Oslo, Norway, is home to the Norwegian Nobel
			 Committee which annually selects winners of the Nobel Peace Prize, an award
			 that celebrates individuals who promote peace, tolerance, and good will around
			 the world;
		Whereas Norway was a founding member of the United Nations
			 in 1945 and a founding member of the North Atlantic Treaty Organization (NATO)
			 in 1949;
		Whereas Norway has for years offered safe haven to
			 refugees and the politically persecuted from around the world;
		Whereas over 4,500,000 Americans of Norwegian ancestry now
			 reside in the United States, with the State of Minnesota being home to the
			 largest number of people of Norwegian heritage outside of Norway itself;
		Whereas the influence of Norwegian culture can be found
			 throughout Minnesota and the United States and the bonds between Norwegians and
			 Americans remain strong;
		Whereas Norway’s Foreign Minister, Jonas Gahr Støre,
			 remarked, The nature of the Norwegian democracy will not change. Norway
			 will continue to stand for engagement in the world where we commit our
			 resources and our convictions;
		Whereas President Barack Obama remarked, It's a
			 reminder that the entire international community has a stake in preventing this
			 kind of terror from occurring;
		Whereas, on July 25, 2011, there was a moment of silence
			 throughout Norway and other Nordic countries, followed by a memorial of more
			 than 150,000 outside Oslo’s City Hall for a Rose March in which
			 participants carried white or red roses; and
		Whereas Crown Prince Haakon of Norway told those gathered
			 at the memorial Tonight the streets are filled with love: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns in the strongest terms the
			 senseless terrorist attacks that occurred in Norway on July 22, 2011, causing
			 many deaths and injuries;
			(2)further condemns
			 all terrorist actions motivated by hatred and religious or cultural
			 intolerance;
			(3)expresses deep
			 sympathy, solidarity, and condolences to the victims of the atrocious acts,
			 their families, and the people and Government of Norway;
			(4)emphasizes the
			 bonds of friendship and shared heritage between the United States and
			 Norway;
			(5)expresses
			 unwavering support to the Government of Norway as it recovers from these
			 horrific attacks;
			(6)affirms its
			 resolve to combat all forms of terrorism, both domestically and abroad;
			 and
			(7)calls on all
			 nations to join together to denounce acts of hatred and fear and promote peace
			 and tolerance around the world.
			
